Order entered January 3, 2017




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00512-CV

                                SKYLER ROUNTREE, Appellant

                                                    V.

                                 JENNIFER CAVAZOS, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-00588-2015

                                               ORDER
        Before the Court is appellant’s December 22, 2016 motion to correct the reporter’s record

for appeal. In the motion, appellant requests this Court to submit a dispute regarding the

reporter’s record to the trial court for resolution. Specifically, appellant contends there is an

inaccuracy about an objection appellant’s trial counsel asserted to certain section 18.001 billing

record affidavits during the trial of this case.

        Appellant’s motion is GRANTED. The trial court is ORDERED to conduct a hearing

for the purpose of determining whether the reporter’s record accurately reflects the trial court

proceedings in this case. The trial court shall determine what section of the reporter’s record are

in dispute and resolve the disputed portions of the reporter’s record to accurately reflect the trial

court proceedings. In the event the trial court determines that corrections need to be made to the
reporter’s record, the trial court shall order the court reporter to conform the reporter’s record to

what occurred in the trial court and to file certified corrections to the record in the appellant

court. TEX. R. APP. P. 34.6(e)(3).

       This appeal is ABATED to allow the trial court to comply with this order. This appeal

shall be reinstated thirty days from the date of this order or when the supplemental reporter’s

record is received, whichever is earlier.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE